PER CURIAM.
The Department of Business Regulation promulgated Rule 7A-10.25, Florida Administrative Code for 1976, interpreting § 210.05(3)(a), Florida Statutes (1975). The rule resulted in the allowance of a 2.9% discount on tax collected by each wholesale cigarette dealer rather than a discount to each of the dealer’s branch locations as had been the customary practice.
Eli Witt Company brought a rule challenge to recover $64,000 in cigarette taxes paid under protest in 1976. The hearing officer determined that the rule was valid and recommended against a refund. In 1977 the Legislature enacted Chapter 77-421, Laws of Florida, which directed that the discount apply to each location; thus effectively nullifying the rule.
The final order of the Division of Administrative Hearings upholding the validity of Rule 7A-10.25 is affirmed. The rule is a logical interpretation of the statute, properly promulgated through the rule-making procedures of the agency. The rule remained viable until the effective date of Chapter 77-421, Laws of Florida, which did not have retroactive application.
We accordingly affirm.
ROBERT P. SMITH, Jr., BOOTH and SHAW, JJ., concur.